Citation Nr: 1138748	
Decision Date: 10/18/11    Archive Date: 10/25/11

DOCKET NO.  06-34 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability, to include as secondary to a bilateral foot disability.

2.  Entitlement to service connection for a bilateral foot disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A. Barone, Counsel



INTRODUCTION

The Veteran had active service from December 1965 to December 1967.

With regard to the issue of entitlement to service connection for a bilateral knee disability, this matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating determination of a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was previously before the Board in August 2010, when the issue was remanded for additional development of the evidence and for adjudication of an inextricably intertwined pending claim.

With regard to the issue of entitlement to service connection for a bilateral foot disability, this matter comes before the Board on appeal from a June 2011 RO rating determination.  A notice of disagreement was filed in July 2011.  As discussed below, a statement of the case has not yet been furnished to the Veteran addressing this issue.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In August 2010, the issue of entitlement to service connection for a bilateral knee disability was before the Board.  The Board remanded the issue for additional development as well as to adjudicate the recently raised intertwined claim of entitlement to service connection for bilateral foot disability; the Veteran's knee claim includes a contention that his knee disability is secondary to the foot disability for which he separately seeks service connection.

During the processing of the Board's August 2010 remand, the RO/AMC issued a rating decision in June 2011 denying entitlement to service connection for a bilateral foot disability.  The RO/AMC also readjudicated and continued the denial of the claim of entitlement to service connection for a bilateral knee disability, to include as secondary to bilateral foot disability, and issued a supplemental statement of the case addressing the issue in June 2011.  The bilateral knee disability claim was then returned to the Board for further appellate review.

Significantly, however, the claims file reflects that the Veteran seeks to appeal the RO/AMC's denial of service connection for bilateral foot disability.  Correspondence received from the Veteran's representative in July 2011 clearly expresses at least a disagreement with the June 2011 denial of service connection for bilateral foot disability; moreover, the Board finds that it is reasonable to consider the July 2011 correspondence as a notice of disagreement bringing the bilateral foot issue into appellate status.

Although the July 2011 correspondence was submitted on a VA Form 646 which is designed to address issues for which a statement of the case has already been issued, the July 2011 correspondence is nevertheless very clear in exclusively referring to the denied claim of "Service connection for a  bilateral foot condition."  Although no statement of the case has been issued addressing the foot claim, the Board believes that it is unmistakable that the July 2011 correspondence expresses disagreement specifically with the denial of that claim and, moreover, the VA Form 646's language indicates that "appellate review is desired" for the issue.

A notice of disagreement must (1) express disagreement with a specific determination of the RO; (2) be filed in writing; (3) be filed with the RO; (4) be filed within one year after the date of mailing of notice of the RO decision; and (5) be filed by the claimant or the claimant's authorized representative.  While special wording is not required, a notice of disagreement must be in terms that can be reasonably construed as disagreement with that determination and a desire for appellate review.  38 C.F.R. §§ 20.201, 38 C.F.R. § 20.300; see Gallegos v. Gober, 283 F.3d 1309 (Fed. Cir. 2002).

The Board finds that the July 2011 written correspondence from the Veteran's authorized representative expresses disagreement with the specifically identified denial of service connection for bilateral foot disability, and was filed with the RO/AMC within one year of the June 2011 denial of service connection for bilateral foot disability.  Therefore, the Board finds that a valid notice of disagreement has been timely filed to appeal the issue of entitlement to service connection for bilateral foot disability.

No statement of the case has yet addressed the issue of entitlement to service connection for bilateral foot disability.  The United States Court of Appeals for Veterans Claims (Court) has made it clear that the proper course of action when a timely notice of disagreement has been filed is to remand the matter to the RO.  Manlincon v. West, 12 Vet. App. 238 (1999).  Appropriate action, including issuance of a statement of the case, is now necessary so that the Veteran will have the opportunity to file a timely substantive appeal if he wishes to complete an appeal as to this issue.

As to the Veteran's separate claim of entitlement to service connection for bilateral knee disability, to include as secondary to a bilateral foot disability, the Board finds that this claim is inextricably intertwined with his pending claim of entitlement to service connection for bilateral foot disability.  Therefore, adjudication of this knee disability claim must be deferred pending completion of the steps to properly prepare the foot disability claim for appeal, since the outcome of the foot claim may impact the eventual determination on the knee claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (stating that when a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should review the record and take any necessary action to ensure compliance with all VCAA notice and assistance requirements concerning the issues remaining on appeal.

2.  With regard to the issue of entitlement to service connection for a bilateral foot disability, the RO should take appropriate action pursuant to 38 C.F.R. § 19.26 in response to the July 2011 notice of disagreement, including issuance of an appropriate statement of the case, so the Veteran may have the opportunity to complete the appeal by filing a timely substantive appeal.

3.  The RO/AMC should then review the claims file and readjudicate the issue of entitlement to service connection for a bilateral knee disability, to include as secondary to bilateral foot disability.  The Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.

4.  The case should then be returned to the Board for appellate review of all issues which may properly be in appellate status at that time.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


